Title: From George Washington to Henry Laurens, 3–4 August 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Head qrs White plains August the 3d[–4] 1778
          
          I do myself the honor of transmitting to Congress a copy of a Letter from General Knox,
            and of sundry observations and remarks on the Ordnance establishment of the 11th of
            February, which I received about the time we marched from Valley Forge. These would have been transmitted before, had it not been for
            the moving state of the Army and a variety of other Objects which engrossed my
            attention. We have found by experience, that some inconveniences have resulted from the
            Establishment, which I conceive, have proceeded principally from the total independence
            of the Commissary General of Military stores, on the Commanding Officer of Artillery. It
            seems some alterations are necessary and what they shall be, Congress will be pleased to
            determine.
          It is not without reluctance that I am constrained, to renew my importunities on the
            subject of the Committee of Arrangement. The present
            unsettled state of the Army is productive of so much disatisfaction and confusion—and of
            such a variety of disputes, that almost the whole of my time is now employed, in finding
            temporary and inadequate expedients to quiet the minds of the Officers and keep business
            on a tolerable sort of footing. Not an hour passes without New applications and New
            complaints about rank—and for want of a proper adjustment of this and many other
            essential points—our Affairs are in  a most irksome and injurious
            train. We can scarcely form a Court Martial—or parade a Detachment in any instance,
            without a warm discussion on the subject of precedence—and there are several Good
            Officers now, who are forced to decline duty, to prevent disputes and their being
            commanded by Others, who upon every principle are their Inferiors; unless their having
            obtained Commissions before them, from the opportunities they had of making earlier
            applications from local circumstances, should be considered sufficient to give them a
            superior claim. There are many other causes of disatisfaction on this head, but I will
            not enter into a minute relation of them. I sincerely wish, that the Gentlemen appointed
            or such Others as Congress may think proper to nominate for the occasion, would
            immediately repair to Camp. The present opportunity is favourable for reducing matters
            to System and order—and from painful experience I know, there is an absolute necessity
            for it.
          I should also hope, that Congress will excuse me, for mentioning again the necessity
            there is for appointing some Brigadiers. The Massachussets, by the resignation of
            General Learned wants One—Pensylvania as General Hand is not here, has but One with the
            Army—Maryland, which has Two large Brigades in the field, has only General Smallwood and
            the North Carolina Troops, since the departure of Genl McIntosh, have been without any.
            As I had taken the liberty upon a former occasion, to offer my sentiments to Congress
            and their Committees upon this subject, I should not trouble them now, if I was not more
            & more convinced that the service required promotions in this line. The frequent changes which take place among the Officers, where
            there are no Brigadiers, are attended with great inconvenience and detriment; and they
            are an effectual bar to the introduction of discipline. In such cases, the Officers
            know, that their command is but temporary—always liable to cease—and therefore they do
            not find themselves sufficiently interested to promote order and subordination; nor will
            the rest look up to them with that respect and deference which are essential. Every
            day’s experience proves this—and shews beyond question, that the Affairs of a Brigade
            can never be in a right train without a Brigadier—or some General to direct them. It is
            certain, these appointments at the first view will add a little to the list of expence,
            but in the end they will be a great saving—and produce many important advantages. We are also a good deal distressed at this time for Major
            Generals; however, as this arises more from the peculiar circumstances and situation of
            many, which prevent them from duty in the line, than from a deficiency in the number
            appointed, I shall not add upon the occasion.
          
          There is another branch of the Army, which in my opinion calls loudly for the
            appointment of a General Officer—and this is the Cavalry. For want of a proper
            regulating Head in this Corps, the whole has been in confusion, and of but very little
            service; whereas, under a right management, it might be most useful. The principal
            Officers in it do not harmonise, which circumstance with their disputes about rank
            would, were there no other Objections, effectually prevent the Corps from rendering the
            Public the services they have a right to expect—and of which it should be capable. To
            promote any Gentleman now in it to a general command, would not be acquiesced in by the
            rest—(nor do I know that any of them wish it) and it would encrease their
            misunderstanding and of course disorder. I mean to draw all the Horse immediately
            together, when I trust they will be under the direction of a General Officer, appointed
            by Congress for the purpose. Who he shall be, will remain solely with them to determine.
            However, I will take the liberty to add, that he should be intelligent—active—attentive;
            and as far as I can judge, General Cadwalader or General Reed would fill the post with
            great honor and advantage—tho it would seem from the seat the latter has taken in
            Congress and from his late appointment to the Council of pensylvania, as if he had
            declined every military view. The abilities of these Gentlemen, as well as their
            Attachment are generally known—and I am led to beleive that either would be as
            acceptable to the Corps, as any person that can be found; indeed, I have learnt as much from two of the Colonels.
          I have been waiting with the most impatient anxiety to hear of Count D’Estaing’s
            arrival at Rhode Island, but as yet I have not been so happy. My last intelligence from
            thence is a Letter from Genl Sullivan dated at 10 OClock in the forenoon of the 27th;
            when he had no advice of the Fleet. He was in high spirits and from the preparation in
            which matters were, he entertained the most flattering hopes of success in the intended
            Enterprize. The Brigades of Varnum and Glover, with Jackson’s detachment would arrive, I
            expect on the 2d Instant.
          As the Army was encamped and there was no good prospect of a sudden removal, I judged
            it adviseable to send Genl Greene to the Eastward on Wednesday last; being fully persuaded his services, as well in the
            Quartermaster line as in the field, would be of material importance in the expedition
            against the Enemy in that Quarter. He is intimately acquainted with the whole of that
            Country—and besides he has an extensive interest and influence in it. And in justice to
            General Greene, I take occasion to observe, that the public is much indebted to him for
            his judicious management and active exertions in his present department. When he entered
            upon it, he found it in a most confused—distracted and destitute state. This by his
            conduct and industry has undergone  a very happy change—and such as
            enabled us with great facility, to make a sudden move with the whole Army &
            baggage from Valley forge in pursuit of the Enemy—and to perform a march to this place.
            In a word he has given the most general satisfaction and his affairs carry much the face
            of method and System. I also consider it as an act of justice, to speak of the conduct
            of Colo. Wadsworth, Commissary General. He has been indefatigable in his exertions to
            provide for the Army and since his appointment our supplies of provision have been good
            and ample.
          August 4th. At 7 OClock in the Evening yesterday, I received the inclosed
            Letter from Genl Sullivan, with one addressed to myself, a Copy of which I do myself the
            pleasure of forwarding. I am exceedingly happy in the
            Count’s arrival—and that things wear so pleasing an aspect.
          There is another subject, on which I must take the liberty of addressing Congress,
            which is that of the Cloathier’s department. I am perfectly satisfied, that unless this
            very important and interesting Office is put under better regulations—and under a
            different Head, than it now is, the Army will never be cloathed. Mr Mease is by no means
            fit for the business. It is a work of immense difficulty to get him to Camp upon any
            occasion—and no order can retain him there sufficiently long—either to answer the
            demands of the Troops, or to acquire more than a very slight and imperfect knowledge of
            them. This of itself according to my ideas, would make him highly culpable—but there are
            other circumstances. He is charged with inactivity, in not pursuing the best and all the
            means that present themselves, to provide Cloathing. His Agents too, who have been with
            the Army—from inability or a want of industry—or proper instructions from their
            principal, have been very incompetent to the purposes of their appointment. Besides
            these objections, Mr Mease unhappily is represented to be of a very unaccomodating cast
            of temper, and his general deportment towards the Officers who have had to transact
            business with him, has rendered him exceedingly obnoxious. The constant and daily
            complaints against him, make it my indispensible duty to mention these points—and it is
            the more so, as I believe both Officers and Men, particularly the latter, have suffered
            greater inconveniences and distresses, than Soldiers ever did before for want of
            Cloathing; and that this has not flowed more from a real scarcity of Articles—than a
            want of proper exertion and provident management to procure them. It is essential that
            something should be done and immediately, to place the department on a better footing.
            We have now a great many men entirely destitute of Shirts and Breeches and I suppose not
            less than a fourth or fifth of the whole here, who are without Shoes. From the
            deficiences in this line numbers of desertions have proceeded—not to mention deaths, and
            what is still worse, the Troops  which remain and see themselves in
            rags want that spirit and pride necessary to constitute the Soldier.
          I have been informed by Several Officers and by such as I can depend on, that many of
            the late Draughts are willing and desirous of enlisting during the War. I do not conceive myself at liberty to give direction on the
            point and therefore submit it to Congress to decide. However, if they can be engaged for
            the usual bounties allowed by the Continent, after proper precautions are taken to
            prevent fraud, I think the measure will be expedient. It is true our Affairs have an
            agreable aspect at present—but the War may continue and we want men. A third of the time
            of some them, and a half in the case of others, is already expired; and as they will
            rise in their views and become more difficult in proportion as their service draws to a
            conclusion, if the step is considered adviseable, the sooner we attempt to enlist—the
            better in all probability will the work succeed. I have the Honor to be with great
            respect & esteem Sir Your Most Obedt servant
          
            Go: Washington
          
        